Citation Nr: 0916096	
Decision Date: 04/29/09    Archive Date: 05/07/09	

DOCKET NO.  06-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1966 to 
January 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) which denied service connection for a low back 
disorder.  In November 2007, the board remanded the case for 
additional evidentiary development.  All development 
requested on remand was completed.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  A preponderance of the objective evidence, and the only 
competent clinical opinion on file, is against the Veteran's 
claim that current low back disability is attributable to an 
injury he sustained during service in 1966.  



CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in active 
military duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the Veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
Veterans in obtaining such evidence.  

The Veteran was provided formal VCAA notice in February 2005, 
prior to the issuance of the rating decision now on appeal 
from May 2005.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service treatment records, private medical 
records, VA treatment records, and VA examinations were 
collected for review, and during the recent remand the 
Veteran was provided a VA examination with record review with 
a request for opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).  VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, if they are shown to have become manifest to a 
compensable degree of 10 percent within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The Veteran filed his initial claim for service 
connection for low back disability in February 2005, at 
age 58, some 39 years after he was separated from service.  
In written statements and testimony before the undersigned, 
the Veteran argued that current low back disability is 
attributable to a documented incident where he fell during 
service in February 1966.  He argues that he had continuity 
of low back symptoms ever since that incident, and that this 
incident precipitated all current low back disability.  The 
Board has considered the Veteran and his spouse's testimony 
before the undersigned at a Travel Board hearing in August 
2007, but that testimony will not be repeated here.

The service treatment records do reveal that in early 
February 1966, during the second month of the Veteran's 
enlistment, while he was in basic training, he was treated 
for a fall on the "left hip."  X-rays were taken and were 
negative.  Treatment was medication and ultrasound.  The 
Veteran reported the following day and the only notation was 
"Sore hip."  The service treatment records are otherwise 
entirely silent for any complaints, findings, treatment or 
diagnosis for any low back injury, or for any complaints 
regarding the left hip, at any time for the remainder of the 
three years of the Veteran's military enlistment.  

At the time of the January 1969 service separation 
examination, the low back, spine and other musculoskeletal 
functions were noted to be entirely normal.  The Veteran made 
no complaint of his left hip or low back at this time.  
Additionally, in the report of medical history completed by 
the Veteran himself at the time of this examination, although 
he did positively endorse several other areas, he 
affirmatively noted that he did not have arthritis or 
rheumatism, bone, joint or other deformity, lameness, and 
"back trouble of any kind."

Following service separation, there is also a complete 
absence of any objective evidence of chronicity of low back 
symptoms for a period of some five years and nine months 
until the Veteran was seen privately with complaints of low 
back pain "for several weeks."  Under past history it was 
noted, "questionable strain to back."  A September 1974 
lumbar myelogram noted a slight blunting of the nerve root 
corresponding to the left side of the L5-S1 interspace.  It 
was also recorded that, "interestingly noted is a narrow 
spinal canal and this finding has to be clinically 
correlated."  September 1974 X-ray studies revealed no 
evidence of bone abnormalities, the vertebral bodies were 
well aligned, intervertebral spaces were well preserved, 
sacroiliac joints were well visualized and normal, the 
pedicles, transverse and spinous processes were unremarkable, 
and the spine showed a normal physiological lordotic 
curvature.  Neither the X-ray studies or lumbar myelogram 
revealed any evidence of an earlier acute injury, fracture or 
dislocation.  A lumbar disc protrusion at L5-S1 was 
identified and corrected with a surgical lumbar laminectomy.  
None of the records associated with this private medical 
treatment some five years and nine months after service 
includes any statement noting a past history of an injury 
during service in 1966, which would have been eight years and 
seven months earlier.  

Again there is a lengthy period of time with no objective 
evidence of chronicity of low back symptoms until 1989, when 
the Veteran was noted to have been involved in a work-related 
injury where he was pinched between a storage rack and 
forklift sustaining a pelvic contusion, after which time 
there did develop significant and chronic low back pain.  At 
this time, X-ray studies revealed a mild diffuse bulging of 
the disc at L4-L5 with moderate facet arthritis.  Private 
medical records around this time associated with the 
Veteran's employment with the Department of Defense also note 
multiple other work-related injuries, and that the Veteran 
worked in post-service employment which required physical 
activity and the operation of heavy equipment and forklifts.  

Pursuant to the Board's earlier remand, the Veteran and his 
claims folder were referred to a VA orthopedic doctor for 
review in the production of an opinion.  The VA doctor noted 
the single treatment record regarding a slip and fall on the 
right hip early during the Veteran's military service in 
1966, with no subsequent records of treatment, and with the 
Veteran specifically endorsing no complaints regarding his 
back at the time of his physical examination for separation.  
The Veteran apparently told the doctor that he signed this 
medical history at service separation "but he did not know 
what he was signing."  This is certainly inconsistent with 
the report of medical history completed at service 
separation, since this is always completed by the Veteran 
himself and he in fact did positively endorse other problems.  
The report further notes that after discharge, the Veteran 
worked for "a vault company," and "a septic tank company."  
He then worked for a tire company as a piece worker and parts 
chaser.  He later worked for a grain company, and later for 
Department of Defense operating a forklift.  Notably, after 
injury of the back and pelvis in 1989, the Veteran was 
routinely seen for continuing symptoms of pain management 
including physical therapy at the Great Lakes Naval Hospital 
for a period of six months.  At this time, X-rays confirmed 
moderate to severe ankylosis of the entire lumbar spine.  The 
VA examiner wrote that it was less than likely that the 
history of slip and fall onto the right hip sustained during 
service was in any way related to his present back condition 
based upon his objective review of the clinical history on 
file.  This is the only competent clinical opinion on file, 
and it is against the Veteran's claim.

The Board concludes that a clear preponderance of the 
evidence on file is against the Veteran's claim for a low 
back disorder related to a specific slip and fall injury in 
the second month of his military enlistment.  While the hip 
and low back can certainly be injured at the same time, only 
a hip contusion was noted during service, and there were no 
complaints or findings regarding the low back at any time 
during service.  X-ray studies during service were negative.  
At the time of service separation, no low back disorder was 
complained of or identified, and the Veteran specifically 
stated that he did not have low back symptoms at that time.  

It was not until eight years after the 1966 slip and fall 
that the Veteran was found to have a lumbar disc protrusion 
at L5-S1 which was treated by lumbar laminectomy in September 
1974.  Other more serious injuries appear to have occurred 
after service separation.  Neither the Veteran nor his spouse 
are shown to have the requisite medical expertise to provide 
a competent clinical opinion, decades after the incident in 
question, that a slip and fall involving the right hip 
resulted in the necessity of a lumbar laminectomy well over 
eight years after the incident during service, and all low 
back disability at present.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The only competent clinical 
opinion on file is against the claim.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


